Exhibit 10.7

LONG-TERM PERFORMANCE–BASED

CASH AWARD AGREEMENT

 

 

This LONG-TERM PERFORMANCE-BASED CASH AWARD AGREEMENT (this “Agreement”) dated
as of March 10, 2017 (the “Grant Date”) is by and between Gulf Island
Fabrication, Inc. (“Gulf Island” or the “Company”) and <<Participant Name>> (the
“Participant”).

Section 1.Award.

(a)Subject to the terms of this Agreement, effective as of the Grant Date, the
Participant is hereby awarded this long-term performance-based cash award (the
“Award”) in the amount of $_______________ (the “Target Award”), which Award may
be earned based on the Company’s performance relative to the performance
criteria set forth in Section 1(b) during the performance period beginning
January 1, 2017 and ending December 31, 2019 (the “Performance Period”).  

(b)The amount of the Target Award earned shall be based upon the Company’s total
shareholder return relative to the total shareholder return (“Relative TSR”) of
the Simmons & Company - Offshore Construction Services & Infrastructure Group
(the “Peer Group”) in accordance with the following matrix:

 

 

 

Relative TSR

 

 

 

 

 

 

 

 

 

Performance Level Compared to Peer Group

 

Percentage of Target Award that Could be Earned (the “Performance Percentage”)

 

 

 

 

Below 30th Percentile

 

 

0

%

Threshold

 

30th Percentile

 

 

50

%

Target

 

60th Percentile

 

 

100

%

Maximum

 

90th Percentile or above

 

 

150

%

 

(i)Notwithstanding the chart above, the resulting amount of the Target Award to
be earned based on the results of the Relative TSR metric shall be reduced by
50% if the Company’s total shareholder return as of the end of the Performance
Period is negative.

(ii)Total shareholder return as applied to the Company or any company in the
Peer Group means stock price appreciation from the beginning to the end of the
Performance Period, including monthly reinvestment of dividends and
distributions paid during the Performance Period, all as may be determined by
the Compensation Committee of the Board of Directors (the “Committee”).

(iii)The resulting Performance Percentage will be interpolated based on actual

{N3231015.5}

--------------------------------------------------------------------------------

 

Relative TSR results between the Threshold, Target and Maximum levels.  

 

(c)The Committee shall, within a reasonably practicable time following the last
day of the Performance Period (but no later than 60 days thereafter), determine
amount of the Award that is earned, by determining (i) the extent, if any, to
which the Relative TSR metric has been achieved with respect to the Performance
Period and the amount of the Target Award, if any, earned as a result of such
achievement, and (ii) whether the resulting payout must be reduced based on the
Company having a negative total shareholder return for the Performance Period.
Such determination shall be final, conclusive and binding on the Participant,
and on all other persons, to the maximum extent permitted by law. Any portion of
the Target Award that is not payable shall immediately be forfeited.  

(d)Payment in respect of the Award shall be made in cash promptly following the
Committee’s determination of the earned amount, but in any event, no later than
March 15th of the year following the year in which the Performance Period
ends.  The Committee retains discretion to decrease or eliminate the amount
payable to the Participant if it deems appropriate, but shall not increase the
amount payable to the Participant to an amount that is higher than the amount
payable under the formula described herein. 

Section 2.Early Termination; Change of Control.

(a)Subject to Section 2(b) below, in the event of the Participant’s termination
of employment prior to the end of the Performance Period due to (i) termination
by the Company without Cause (as hereinafter defined) as determined by the
Company in its sole discretion, (ii) Retirement (as hereinafter defined), (iii)
death or (iv) Disability (as hereinafter defined), the Participant shall forfeit
as of the date of termination the amount of the Target Award determined by
multiplying the Target Award by a fraction, the numerator of which is the number
of full months following the date of termination to the end of the Performance
Period and the denominator of which is thirty-six. In accordance with Section
1(c), the Committee shall determine the amount of Target Award forfeited, and
the amount of cash to be awarded to the Participant or his beneficiary based on
the achievement of the performance criteria set forth in Section 1(b) for the
entire Performance Period, and such amount shall be paid as set forth in
Sections 1(d).  In the event Participant’s employment is terminated for any
other reason prior to the end of the Performance Period (including voluntarily
termination by Participant for any reason or termination by the Company for
Cause), Participant shall forfeit, as of the date of termination, any and all
right or claim to any portion of the Target Award.

(b)In the event of a Change of Control (as hereinafter defined) during the
Performance Period, the Relative TSR metric shall no longer apply to the award
and the Target Award shall be payable on the last day of the Performance Period,
subject to Participant’s continued employment with the Company through such
date.  Notwithstanding the foregoing, if, within one year following such Change
of Control (but prior to the last day of the Performance Period), the
Participant’s employment is terminated by the Company without Cause, the
Participant shall be entitled to receive an amount of cash equal to the Target
Award as soon as administratively practical following Participant’s termination,
but no later than 30 days thereafter.

{N3231015.5}

2

--------------------------------------------------------------------------------

 

Section 3.Forfeiture of Award.

(a)If the Participant engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated at any time beginning on the date the Award is paid to Participant and
ending on the third anniversary of the end of the Performance Period or
(ii) results in an increase of the amount of cash payable under the Award, then
the Committee, after considering the costs and benefits to the Company of doing
so, may seek recovery for the benefit of the Company of the after-tax portion of
the difference between the amount of cash payable under the Award and the amount
of cash that would have been received based on the restated financial statements
or absent the increase described in part (ii) above (the “Excess Value”).  All
determinations regarding the value of the Award shall be made solely by the
Committee in good faith.

(b)The Award is also subject to any clawback policies the Company may adopt in
order to conform to the requirements of Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any resulting rules issued by the
SEC or national securities exchanges thereunder.

(c)If the Committee determines that the Participant owes any amount to the
Company under Sections 3(a) or 3(b) above, the Participant shall pay to the
Company, without interest, the Excess Value (or the amount recoverable under
Section 3(b)).  The Participant acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct the amount owed from any
amounts the Company owes the Participant from time to time for any reason
(including without limitation amounts owed to the Participant as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay). Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Participant owes it, the Participant hereby agrees to pay immediately
the unpaid balance to the Company.

Section 4.Miscellaneous.

(a)The Participant understands and acknowledges that he is one of a limited
number of employees of the Company who have been selected to receive an Award
and that the Award is considered confidential information. The Participant
hereby covenants and agrees not to disclose the Award to any other person except
(i) the Participant’s immediate family and legal or financial advisors who agree
to maintain the confidentiality of this Agreement, (ii) as required in
connection with the administration of this Agreement as it relates to this Award
or under applicable law, and (iii) to the extent the terms of this Agreement
have been publicly disclosed by the Company.

(b)Any payments made in connection with the Award shall be subject to
withholding in respect of income and other taxes required by law to be withheld,
in accordance with procedures established by the Company.

(c)The authority to manage and control the operation and administration of this
Agreement shall be vested in the Committee. Any interpretation of this Agreement
by the Committee and any decision made by it with respect to this Agreement
shall be final and binding on all persons.

{N3231015.5}

3

--------------------------------------------------------------------------------

 

(d)This Award is intended to satisfy the short-term deferral exception to the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be interpreted, construed and administered in
accordance with such exception.  Notwithstanding anything in this Agreement to
the contrary, if the Award constitutes “deferred compensation” under Section
409A and the payout of the Award is accelerated pursuant to Section 2(b), a
distribution of cash payable to the Participant shall be delayed for a period of
six months after the Participant’s termination of employment, if the Participant
is a key employee (as defined under Section 409A) and if so required pursuant to
Section 409A.  If settlement of the Award is so delayed, the Award shall be
settled within 30 days of the date that is the six-month anniversary of the
Participant’s termination of employment. Notwithstanding any provision to the
contrary herein, distributions to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
Section 409A.  In no event shall a Participant, directly or indirectly,
designate the calendar year of payment.

(e)Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to Gulf Island at its office, 16255 Park Ten Place, Suite 280,
Houston, TX, 77084, to the attention of the Secretary or at such other address
as Gulf Island may specify in writing to the Participant by a notice delivered
in accordance with this Section 4(f). All notices to the Participant shall be
delivered to the Participant’s address on file with the Company or at such other
address as the Participant may specify in writing to the Secretary by a notice
delivered in accordance with this Section 4(e).

(f)Neither this Agreement nor the rights of Participant hereunder shall be
transferable by the Participant during his life other than by will or pursuant
to applicable laws of descent and distribution. No rights or privileges of the
Participant in connection herewith shall be transferred, assigned, pledged or
hypothecated by Participant or by any other person in any way, whether by
operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
this Agreement shall automatically be terminated and shall thereafter be null
and void.

(g)Nothing in this Agreement shall confer upon the Participant any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Participant’s employment relationship with
the Company at any time.

(h)This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas.  For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by the
grant of the Award or this Agreement, the parties hereby submit to and consent
to the exclusive jurisdiction of the courts of Harris County, Texas, or the
federal courts for the United States for the Southern District of Texas, and no
other courts, where this grant is made and/or to be performed.

(i)If any term or provision of this Agreement, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, the
Participant and Gulf Island intend for any court construing this Agreement to
modify or limit such provision so as to render it valid and enforceable to the
fullest extent allowed by law. Any such provision that is not susceptible of
such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, shall not be

{N3231015.5}

4

--------------------------------------------------------------------------------

 

affected thereby and each term and provision of this Agreement shall be valid
and enforced to the fullest extent permitted by law.

(j)To the extent the Committee determines an Award is payable to a Participant,
Gulf Island’s obligation under this Agreement will be an unsecured promise to
pay benefits.  The Participant or any successor in interest shall be and remain
a general creditor of Gulf Island in the same manner as any other creditor
having a general claim for matured and unpaid compensation.

(k)Gulf Island may, in its sole discretion, deliver any documents contemplated
herein by electronic means.

(l)The Participant acknowledges that a waiver by Gulf Island of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant.

Section 5.Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below.

(a)“Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.

(b)“Change in Control” means:

(A)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 30% or more of the outstanding
shares of common stock, or 30% or more of the combined voting power of,  the
Company’s then outstanding securities entitled to vote generally in the election
of directors; provided, however, that for purposes of this definition, the
following will not constitute a Change in Control:

(1)any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change of Control) of common stock directly from the Company,

(2)any acquisition of common stock by the Company or its subsidiaries,

(3)any acquisition of common stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or

{N3231015.5}

5

--------------------------------------------------------------------------------

 

(4)any acquisition of common stock pursuant to a Business Combination that does
not constitute a Change in Control; or

(B)individuals who as of the effective date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or

(C)the consummation of a reorganization, merger or consolidation (including any
such transaction involving any direct or indirect subsidiary of the Company), or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, immediately following
such Business Combination:

(1)all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding common stock of the Company and the
Company’s voting securities entitled to vote generally in the election of
directors immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the corporation resulting from such Business Combination (which
for purposes of this paragraph (1) and paragraphs (2) and (3), shall include a
corporation which as a result of such transaction owns the Company or all or
substantially all of its assets either directly or through one or more
subsidiaries); and

(2)except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding any corporation resulting from such Business
Combination and any employee benefit plan or related trust of the Company, the
corporation resulting from the Business Combination, or any subsidiary of either
corporation) beneficially owns, directly or indirectly,  25% or more of the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or 25% or more of the combined voting power of the then
outstanding voting securities of such corporation, and

(3)(i) at least a majority of the members of the board of directors of the
corporation resulting from the Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, and of
the action of the Board, providing for such Business Combination; or (ii)
shareholders of the Company approve a complete liquidation or dissolution of the
Company.

(c)“Disability” means (i) the Participant has a disability that would entitle
him or her to receive benefits under the Company’s long-term disability
insurance policy in effect at that

{N3231015.5}

6

--------------------------------------------------------------------------------

 

time either because he or she is Totally Disabled or Partially Disabled as such
terms are defined in such policy, or (ii) if the Company has no long-term
disability plan in effect, then the Company shall have the power to determine
that the Participant is Disabled if:  (A) the Participant is rendered incapable,
because of physical or mental illness, of satisfactorily discharging the duties
and responsibilities associated with such Participant’s job title or otherwise
delegated to such Participant by the Company for a period of four consecutive
months, or five months out of any six consecutive months, and (B) a duly
qualified physician acceptable to the Company so certifies in writing.  

(d)“Retirement” is defined as the voluntary termination of employment from the
Company or any of its subsidiaries at or after age 65 with at least five years
of service.  




{N3231015.5}

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.

 

Gulf Island Fabrication, Inc.

 

 

By:

Name:

Title:

 

 

 

{Insert name}

Participant

 

 

 

{N3231015.5}

8